DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 10 and 12 – 19, filed 01 April 2022, have been fully considered but they are not persuasive. 
Applicant’s arguments, see remarks, filed 10 November 2022, with respect to claims 1 – 9 and 12 - 19 have been fully considered and are persuasive.  The prior rejections have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 – 8, 10 – 13, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 7 and 11 of copending Application No. 17/002,411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 – 3, 7 and 11 of copending Application No. 17/002,411 anticipates claims 1, 6 – 8, 10 – 13, 18, and 19.  
AN: 17/002,489
AN: 17/002,411
a display apparatus for a vehicle, comprising: 

A display apparatus for a vehicle, comprising: 
a controller configured to create map information; and
a controller configured to create a 3D map based on a neon view by selecting essential information among map information; and 
a display device configured to display the map information created by the controller, 
a display device configured to display the 3D map based on the neon view created by the controller, 
wherein the controller controls the display device to display a path guidance texture based on a road shape when guiding a path among the map information.
wherein the controller applies a gradient effect to a path line or applies an emphasis effect to a specific predetermined area among the essential information when the 3D map based on the neon view is created.
wherein the controller displays the color of the path line from a current location of a host vehicle to a destination among the map information step by step; 
wherein the controller gradiently sets a color of a path line among the map information is set to be gradient; and
wherein the gradient effect depends upon a driving distance.  
(Claim 3) wherein the controller sets a color of the path line as a dark color as the path line is closer to a current location of a host vehicle, and sets the color of the path line to gradually fade as it approaches a destination.  



AN: 17/002,489
1
13
2
14
3
15
4
16
5
17
6
18
7
8
19
9
10
11
12
AN: 17/002,411
1
11




1
11
2
7

3
3
3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612